 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenriksen,Inc., d/b/a Gibson Discount CenterandRetail,Wholesale and Department Store Union,AFL-CIO. Cases 23-CA-3528 and 23-RC-3374findings,2conclusions,and recommendations of theTrial Examineras modifiedherein.3ORDERJune 28, 1971DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSOn October 14, 1970, Trial Examiner George Turitzissued his Decision in the above-entitled consolidatedproceeding finding that the Respondent had engagedin, and was engaging in, certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged in cer-tain other unfair labor practices alleged in the com-plaint and recommended that these allegations be dis-missed. The Trial Examiner also found merit in certainobjections to the election filed in Case 23-RC-3374 andrecommended that the election be set aside and a newelection be directed. Thereafter, Respondent filed ex-ceptions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in these cases,' and hereby adopts the'Respondent has requested oral argument before the Board Upon con-sideration of Respondent's motion and supporting brief, we hereby deny therequest because the record, the exceptions, and the brief adequately presentthe issues and positions of the parties.On June 17, 1971, the Respondent filed with the Board a motion to reopenthe record to permit an application forsubpoena duces tecumand an ap-plication for such a subpena to be served on the "Texas UnemploymentCommission" for the production of records relating to Violet Smith's claimsarismg out of (1) her discharge in issue here and (2) her subsequent dis-charge by another employer. As to (1), no justification has been advancedfor this belated request, and, as to (2), there is an insufficient showing ofrelevancy and materiality. Accordingly, the motion is denied191 NLRB No. 80Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner as modified below and hereby or-ders that the Respondent, Henriksen, Inc., d/b/a Gib-son Discount Center, Port Arthur, Texas, its officers,agents, successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order, asso modified.'1.Delete subparagraph 1(f) therefrom and reletterthe remaining subparagraphs accordingly.2. Substitute the attached notice for the Trial Ex-aminer's notice.IT IS FURTHER ORDERED that the election held onDecember 23, 1969, among Respondent's employeesbe, and it hereby is, set aside, and that Case 23-RC-3374 be remanded to the Regional Director for Region23 for the purpose of conducting a new election at suchtime as he deems that circumstances permit the freechoice of a bargaining representative.[Direction of Second Elections omitted from publica-tion.]In adopting the Trial Examiner's findings that Respondent violatedSection 8(a)(1) by its November 14 and December 4 speeches, we have not,as might appear from Chairman Miller's opinion, isolated out as an inde-pendent violation President Henriksen's "hurts me deeply" statement;rather, we have considered that expression in conjunction with other state-ments of Henriksen to the effect that she would bear a grudge against unionsupporters and this would react adversely to their economic interests. Fur-ther, unlike Chairman Miller, we cannot dismiss as "intemperate or emo-tional outbursts" statements read from prepared speeches which were dehv-ered on several occasions In any event, and apart from the calculatedcoercive effect these prepared speeches, which, incidentally, involvedthreats only, were intended to have, we see no justification for concludingthat statements delivered in anger are unlikely to have a discernible effecton employees who hear them.'We do not adopt the Trial Examiner's finding of a violation based onstatements allegedly made by Assistant Manager Lamb to Combs in thatthis incident was not alleged in the complaint nor, as Lamb did not testifywith respect to this incident, was it litigated at the hearing. Nor do we adoptthe Trial Examiner's finding of a violation based on the statements attributedto Lamb by employee Ehrhardt We note that in treating other portions ofthis same conversation, the Trial Examiner stated Ehrhardt impressed himas an "unreliable witness." Consistent with this characterization of Ehr-hardt, the Trial Examiner discredited her and refused to find violations asto three other incidents as to which Ehrhardt testified. In light of thisappraisal by the Trial Examiner of Ehrhardt, we must conclude that theGeneral Counsel has failed to establish that Lamb, in fact, made the remarkstestified to by Ehrhardt.In footnote 29 of the Trial Examiner's Decision, substitute "20" for"10" days.5In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc.,156 NLRB 1236;N.L.R B. v.Wyman-Gordon Co.,394 US 759.Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 23 within 7 days after thedate of issuance of the Notice of Second Election by the Regional Director. GIBSON DISCOUNT CENTERCHAIRMAN MILLER, dissenting in part:Contrary to my colleagues, I find no violation ofSection 8(a)(1) in the following incidents:(1) President Henriksen's statement that this unionactivity "hurts me deeply."(2)Henriksen's comments that " ... I am disap-pointed, I worked hard in this store, every bit as hardand probably harder than anyone else. I don't have towork here-I could take off every day and just travelor have a good time somewhereelse. ButI don't wantto do that. I want to be here in the store with my people.I want to be here with you in case any of you need me."(3)Henriksen's statement that she would "bargainwith them in good faith-but I would bargain cold withthem, and I would bargain tough . . . ."(4)AssistantManager Lamb's expression of un-friendliness towards employee Combs.(5) Richard Henriksen's calling one union supporter"a Communist like all the others."I am as eager asmy colleagues to protect employeesfrom promises of benefit, threats of reprisals, and otherexpressions which materially interfere with employees'union activities.Yet I think sometimes the Boardstrains overly hard to find threats or promises in merelyintemperate or emotional outbursts such as those re-ferred to above. I find it exceedingly unlikely that suchstatements are construed by the employees as threats orpromises or, indeed, that such statements have anydiscernible effect on any employees who hear them.Though the remaining incidents found violative are notoverwhelming in number, they are sufficient so that Iwould not disagree with my colleagues' conclusion thatthe election should be set aside.As for the challenges, I do not view the head check-er's authority to approve customers' checks as indica-tive of supervisory authority nor do I find that any ofher duties provide any alternative indicia of supervisorystatus. Consequently, I would find her eligible to votein the rerun election.I concur in all other findings and conclusions of themajority.The Regional Director shall make the list available to all parties to theelection. No extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances. Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.APPENDIX623NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, a decision has been issuedfinding that we violated the law and ordering us to postthis notice.We intend to carry out the order of theBoard and abide by the following:WE WILL offer Violet Smith immediate and fullreinstatement to her former job, without prejudiceto her seniority or other rights and privileges, andWE WILL pay her for any loss of wages she suff-ered as a result of the discrimination which it hasbeen found we practiced against her.WE WILL inform Maggie McDaniel that we willnot impose more onerous conditions of work uponher because she joined and assisted the Union thanwe would have imposed normally.WE WILL NOT discharge or otherwise discrimi-nate against you because of membership in Retail,Wholesale and Department Store Union, AFL-CIO, or any other labor organization, or becauseof activities on behalf of such labor organization.WE WILL NOT cause any special investigationto be made of your work because you join or assistthe Union or any other labor organization or forpurpose of finding a pretextual ground to dis-charge you discriminatorily.WE WILL NOT threaten to bear grudges againstyou if you do not renounce the Union.WE WILL NOT withhold from employees whodo not renounce the Union assistance with respectto working conditions or tenure of employment orany other privileges which we would normallygive.WE WILL NOT threaten to cut your hours, todeny you time off or other privileges, to close ourstore or otherwise cause you to lose your jobs, orto visit any other reprisals upon you if you persistin adhering to or assisting the Union or any otherlabor organization, or if you choose the Union orany other labor organization as your representa-tive for collective bargaining.WE WILL NOT tell you that if you select theUnion or any other labor organization as yourbargaining representative we would not bargain ingood faith or that we would then dictate terms ofemployment without such good-faith bargaining.WE WILL NOT put you in fear of retaliatory ac-tion by informing you that we are seeking to ascer-tain the identity of union supporters. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTvilify you because you supportthe Union or any other labor organization.WE WILL NOTin any other manner interferewith,restrain,or coerce you in the exercise of yourrights to self-organization,to form labor organiza-tions,to join or assist Retail,Wholesale and De-partment Store Union,AFL-CIO,or any otherlabor organization,to bargain collectively throughrepresentatives of your own choosing,and to en-gage in other concerted activities for the purposeof collective bargaining or other mutual aid orprotection,or to refrain from any and all suchactivities.HENRIKSEN, INC.,D/B/AGIBSONDISCOUNT CENTER(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Dallas-Brazos Building, Fourth Floor, 1125Brazos Street, Houston, Texas 77002, Telephone 713-226-4296.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Trial Examiner: Upon a petition filed byRetail,Wholesale and Department Store Union, AFL-CIO(the Union), on November 19, 1969,' in Case 23-RC-3374,and pursuant to a Stipulation for Certification Upon ConsentElection, the Regional Director for Region 23 of the NationalLabor Relations Board (the Board), on December 23 con-ducted an election by secret ballot among employees of Hen-riksen, Inc., d/b/a Gibson Discount Center (Respondent), todetermine whether or not the employees desired to be repre-sented in collective bargaining by the Union. The results ofthe election were indeterminate because of challenged ballots.On December 26 the Union filed timely objections to theelection.On January 29, 1970, the Union filed a charge inCase 23-CA-3528, which was served that day on Respond-ent.On April 3, 1970, the Regional Director issued andserved on the parties an order directing a hearing on theobjections and challenges, and an order consolidating the twocases.On April 6, 1970, the General Counsel of the Board,on behalf of the Board, through the Regional Director, issuedand served a complaint and notice of hearing against Re-spondent in Case 23-CA-3528. Respondent filed its answer'Unless the contrary is stated,all dates referred to in this Decision werein 1969.inwhich it denied all allegations of unfair labor practicescontained in the complaint. The hearing was held at PortArthur, Texas, before the Trial Examinernamedabove onMay 13 and 14 and June 2, 3, 4, and 16, 1970. All parties wererepresented at the hearing by their respective counsel, and theGeneral Counsel and Respondent have filed briefs with theTrial Examiner.Upon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENT-EMPLOYERRespondent is a Texas corporation having its principaloffice and place of business in Port Arthur, Texas, where itis engaged in operating a retail variety store under a franchise.The franchiser has no participation in the labor relations orin the management of the store. In the course of its retailoperations Respondent annually purchases goods valued at inexcess of $50,000 which are shipped to it directly from pointsoutside the State of Texas, and annually has gross receipts inexcess of $500,000. It is found that Respondent is an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the National Labor Relations Act, asamended (the Act).II.THE LABOR ORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union, AFL-CIO, is a labororganizationwithin themeaning of Section2(5) of the Act.III.THE CHALLENGED BALLOTSThe description of the appropriate collective-bargainingunit in the stipulation was as follows:INCLUDED: Regular full-time and regular part-timeemployees employed at the store located at 3835 Gulf-way Drive, Port Arthur, Texas.EXCLUDED: Office clerical employees, professionalemployees, guards, watchmen and supervisors as definedin the Act.The tally of ballots disclosed that, with approximately 94eligible voters, 29 valid ballots were cast for, and 38 against,the Union, and there were 24 challenged ballots. At the open-ing of the hearing all parties entered into stipulations dispos-ing of some of the challenged ballots. It was stipulated thatthe following challenged voters were temporary employees,ineligible to vote: Rosie Brown, Geraldine Bergeron, EnochCole, Dolores King, Judy Rosendale, and Mary Henriksen.It was further stipulated that the following challenged voterseach responsibly directed employees in their work and weresupervisors within the meaning of the Act, not eligible tovote: L.W. Foster2 and Wayne Cooley.' Finally, it was stipu-lated that the following challenged voters were employeeswithin the unit, eligible to vote: Frank Thomas, R. G. Rodg-ers, and Rita Combs. The 13 voters remaining in dispute wereall challenged as supervisors.C.D. Gravenmier:At the time of the election Gravenmier,a former display man, had recently returned from the mili-tary service and had no definite position in the store. He wasunder consideration by Respondent for eventual promotionto a management position and was being trained, or at leasttried out, with that end in view. He was used in variousdepartments of the store, especially during sales, where heFoster washead of thewarehouse department.Cooley wasa managementtrainee.At the time ofthe hearing he wasan assistant manager. GIBSON DISCOUNT CENTER625helped keep the shelves properly stocked.He did not directother employees in their work.Gravenmier received a salaryof $125 for a 48-hour week,computed on a "sliding scale,"which was the same wage basis used for a number of thedepartment heads, found below to have been supervisors. Hedid not punch the timeclock.His status as a kind of manage-ment trainee was apparently recognized in the store:checkersrequested him to approve customers'checks for sums in ex-cess of $20,a function reserved to assistant managers and thehead checker,and Gravenmier did approve such checks untila few days prior to the election.Gravenmier had no authorityto do anything affecting employees'employment status, oreven to make effective recommendations to that end. It isplain that Gravenmier was not a supervisor,the basis onwhich he was challenged,and his approving of checks formore than$20 was not, standing alone, enough to make hima managerial employee. It is true that his interests were sub-stantially different from those of the rank-and-file employees,and he might well have been excluded from the present unitif it had been determined by the Board.However, in this casethe unit was agreed upon by the parties, and it included"regular full-time ... employees,"a description which fitGravenmier,and it did not exclude individuals in his cate-gory. It is found that Gravenmier was an employee within theunit, eligible to vote in the election.It will be recommendedthat the challenge to his ballot be overruled.SeeMontgomeryWard & Co., Incorporated,123 NLRB 135, 136.J.L.Winsey:Winsey was in charge of Respondent'smaintenance crew,which numbered three including Winsey.Many months prior to the election the store was divided intothree separate areas by Winsey's superiors,who gave each ofthe three maintenance employees responsibility for a particu-lar area.Winsey worked from 9 to 6 Monday through Friday,and from 9 to 1 on Saturday.The other two alternated onSaturdays,and on Mondays through Fridays alternated eachweek between the 9-to-6 and 1-to-10 shifts. Those scheduleswere fixed by Winsey's superiors.Winsey had authority todirect the other maintenance employees in their work, butthis did not involve any exercise of judgement or of discre-tion.He had no authority to hire, discharge, or give payincreases to the other employees,and his recommendationsin those areas did not carry weight with Respondent. It isfound that Winsey was not a supervisor,and that he was aneligible employee included in the unit. It will be recom-mended that the challenge to his ballot be overruled.Diane L. Rogers:Rogers was the only individual in theadvertising department.She worked in the advertising room,where Respondent kept its advertising mats, sorted by storedepartments.Respondent apparently ran advertisements foritemswhich were to be reduced in price. An assistantmanager would bring any item he wanted to advertise toRogers, who would note the model number,obtain the stockcard and note therefrom the cost, and take out the appropri-ate mats. When she had all the information accumulated shewould give the assistant manager the necessary informationand find out from him what the sale price of each articlewould be. She then wrote out the appropriate information ona writeup sheet which she handed over to a messenger fromthe newspaper,together with the mats. Rogers receivedproofs from the newspaper and submitted them to the assis-tant manager for approval.Rogers punched the timeclock;she received$1.80 per hour, the same wage as was paid to thehead checker. Approximately once a month,when she wascaught up with her work,Rogers would help customers in"The Captain'sWalk,"a men's shop in one corner of thestore, and would help dust the merchandise there. She did notstock shelves, which constituted the bulk of the work of therank-and-file employees in the various merchandising depart-ments. It is found that Diane Rogers was not a supervisor.However,Rogers' work was basically clerical in nature. Sheworked in an office separate from the other employees and herwork,excluding the insubstantial amount of time spent inThe Captain'sWalk,was in no degree integrated with that ofthe employees in the unit. It is found that Rogers was an officeclerical employee,excluded from the unit and therefore noteligible to vote. It will be recommended that the challenge toher ballot be sustained.Betty Hughes:Hughes was the head checker. She had ap-proximately 12 checkers under her,including 2 assistant headcheckers. The checkers were paid$1.60 per hour,the assis-tant head checkers$1.70, and Hughes$1.80 per hour. Shepunched a timeclock.Hughes gave various instructions to thecheckers but for the most part these normally originated withthe assistant manager.She corrected checkers' mistakes andexplained how various transactions were to be handled on theregisters.Along with the assistant managers she had au-thority to approve the acceptance of customers'checks inamounts exceeding$20. The head checker also attended de-partment head meetings called by the assistant manager.From time to time the heads of the various merchandisingdepartments requested help from Hughes. If the checkerswere not busy, Hughes would then have those who could bespared close their registers and help on the selling floor.While Hughes had an instruction to "rotate"the checkers inassigning them to floor work,there is no evidence that thiswas anything more than a general instruction not to send thesame individuals out all the time. Moreover,there is no evi-dence that anyone but Hughes participated in the decisionthat one or more checkers could be spared on such occasions.In view of this authority to assign her staff to other dutiestemporarily,her authority to accept customers'checks above$20, and her attendance at meetings of the department heads,and as she was the person immediately responsible for theproper performance of a dozen employees,it is found that thehead checker was a supervisor and not eligible to vote in theelection. It will be recommended that the challenge to BettyHughes' ballot be sustained.The merchandising department heads:Respondent had 12departments directly engaged in merchandising,plus an autoshop, each with a department head." One department, theCaptain'sWalk, was headed by Richard Henriksen, an ad-mitted supervisor.The other departments had the followingnumber of employees in addition to their respective depart-ment heads: auto shop, one; flower and gift shop,one; shoedepartment,three; soft goods department,six; automotiveand hardware department,eight;sporting goods,toys, drugs,and housewares,five each; and lay-away, jewelry, and gro-cery, four each.The respective heads of the following depart-ments were on a weekly salary of $125, based on a "slidingscale" for 48 hours: drugs, automotive and hardware, ware-house, sporting goods, and auto shop.The head of thehousewares department had a similar arrangement, but waspaid$100 for a 44-hour week. The other department headswere hourly paid and punched the timeclock.Their pay wasin most cases 20 cents per hour more than that of the em-ployees under them.With few exceptions Respondent's store was run on a self-service basis. Customers took merchandise from shelves andplaced it in carts and, after completing all their shopping,paid for everything at 1 of the 11 checkout counters. "TheCaptain'sWalk" and the jewelry department had their ownThere are no challenged ballots for the heads of the following depart-ments: toys (Beverly Fontenot);jewelry (Judy Romer),auto shop(Joe Ar-bie); and Captain'sWalk(Richard Henriksen).The record does not disclosewhether or not they voted. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDregisters. The employees in the various departments helpedcustomers find articles, advised them as to quality and, espe-cially in case of sale goods, as to price,' and to some extent"pushed" sales. Each department was assigned one or moreaisles to display and shelf its merchandise, as well as a sectionin the warehouse to stock additional supplies. An important,if not the main, function of the clerks in each department wasto see to it that all merchandise in stock was available on theshelves; and each employee was assigned an aisle or a sectionto be responsible for in this regard. Assistant Manager Browntestified that all the department heads had substantially thesame responsibility, whether hourly paid or on salary. Hestated, "But there may be one or two that overstep, go a littlefurther in their authority." The clerks received their ordersfrom their respective department heads. It was the depart-ment heads who gave the necessary orders for the propershelfing and display of merchandise and for the efficientworking of the clerks. They had authority to tell them whathad to be done, which shelves to stock and when, where toplace merchandise, and how to display it. They also repri-manded employees for joking or talking excessively, andwould tell them to get to work. They had authority to requiretheir clerks to help out in other parts of their departments,and, where a department had different types of merchandise,to shift employees from one type to another. When employeeswanted to trade shifts, they requested permission from thedepartment heads.' The department heads worked on theselling floor stocking shelves and helping customers as did theother employees, but they also had clerical duties, which theyperformed in their respective assigned sections of the ware-house. The employees at Respondent's information desk re-ferred salesmen to the department heads as the buyers fortheir respective departments. Department heads wrote uporders for merchandise. Some had authority to give at leastsome orders for merchandise directly to the salesmen withoutconsulting a superior; others were required to obtain approvalfrom the assistant manager. Getting employees to keepshelves properly stocked and goods effectively displayed, atthe same time seeing to it that they attended promptly' andcourteously to customers' needs, required the exercise of dis-cretion and judgement on the part of the department heads.Respondent recognized this quite plainly in approximatelyhelf the departments by placing the department heads onsalaries; and it recognized this fact in all the departments bycalling meetings of the department heads under each assistantmanager. In view of the foregoing, and as the departmentheads had clerical and buying duties which the rank-and-fileemployees did not have, it is found that the department headsof all the merchandising departments were supervisory em-ployees, not eligible to vote. It will be recommended that thechallenges to their ballots be sustained.Recommendations as to Challenged BallotsPursuant to the stipulation of the parties, approved by theTrial Examiner, it is recommended that the challenges to the.ballots of the following individuals be sustained: Geraldine--Bergeron, Rosie Brown, Enoch Cole, Wayne Cooley, L. W.Foster,Mary', Henriksen DoloresKing, and Judy Rosendale.On the basis of the Trial Exalmirer's,findings, it is recom-mended that the: challenges to the ballots of the followingvoters also be sustained: Tommy G. Belk, B. E. Bigler, BettyHughes, Arthur N: Jensen, M. L. Jones, Diane L. Rogers,Harry Sanders, J. D. Schexenider, Ann M. Solis, Ruby Tou-chette, and L. A. Woodrome.Pursuant to the stipulation of the parties, approved by theTrial Examiner, it is recommended that the challenges to theballots of the following voters be overruled: Rita Combs, R.T. Rodgers, and Frank Thomas. Pursuant to the findings ofthe Trial Examiner, it is recommended that the challenges tothe ballots of the following voters also be overruled: C. D.Gravenmier and J. L. Winsey.The ballots of the five voters herein determined to havebeen eligible are insufficient in number to affect the results ofthe election.IV THE UNFAIR LABOR PRACTICESA. IntroductionOrganizational activities among Respondent's employeesbegan in the first half of 1969. Respondent was aware of theseactivities but did nothing to oppose the Union until Novem-ber, when, it is inferred, it became aware that the Union hadgained substantial support among the employees. On Novem-ber 19 the Union filed the petition, which had to be accom-panied by the Union's showing of substantial interest. Re-spondent made a number of speeches to the employeesopposing the Union, and also issued written propaganda. TheGeneral Counsel and the Union have conceded, respectively,that Respondent's written propaganda material did not con-stitute unfair labor practices or interfere with the results ofthe election.The issues litigated in the unfair labor practice case' werewhether Respondent's speeches were coercive, whether cer-tain coercive actions or statements were made to employeesby various supervisors, and whether Respondent dis-criminated against Violet Smith. The last issue involved,among other things, the question of whether Respondentsuspected that a certain shopper attempted to steal merchan-dise with Smith's cooperation, and this question was the mostextensively litigated one in the case.B.The SpeechesRespondent made speeches to the employees on four occa-sions; namely, on or about November 14 and December 4, 18,and 23. Except for the last, each speech was delivered severaltimes, so that business would not be interrupted. All em-ployees were required to hear the first speech. For the secondand third speeches, those of December 4 and 18, only thoseemployees were invited whom Respondent did not considerprounion. The December 23 speech was given on the occasionof a 7:30 a.m. "Christmas breakfast," to which all the em-ployees were invited. There is no evidence that the speech wasgiven during working hours or that any employees were paidfor their time when attending.Henriksen, a half-owner of Respondent and its active head,testified that all the speeches were drafted by her and herattorneys, and that when she read them, she adhered care-questions-were-asked and answered.. Several employees-testified that Henriksen made certain statements-notihclud.ed'in,the two texts which she testified constitutecLthe-first and,second speeches. They did not claim that those statements,had been made in answer. to questions. The Trial Examiner-finds that the first two speeches, were delivered as set forth in'Several ofthe issueswere also relevant to the Union's objections in theWhen an article was reduced in price during a "sale," the price tag wasrepresentation case.not altered.8She testified that during the December 4 speeches she deviated to the,Shortly before the election Brown announced that trading of shiftsextent that she promised the employees protection against vandalism thatwould no longer be permitted.she said had occurred and threats that she said had been made. GIBSON DISCOUNT CENTER627the texts in evidence, except for the deviation with respect toallegedvandalism.'In the first speech, after saying that she held no grudgeagainstemployees who had made the mistake of signing aunioncard,Henriksensaid,"But now you know the facts.... it is mighty unfortunate if a person makes a mistake, doesnot take some action to correct that mistake when they findout what the true facts are." Henriksen thereby pointedlyimplied that she would hold a grudge against employees whofailed to take action to cancel union cards they had signed.Her threat to hold a grudge plainly tended to coerce andrestrain the employees in the exercise of their Section 7 rightsnot only not to cancel their union cards, but also, their rightto engage in any union activities. Lest some employees notfully comprehend the import of her holding a grudge againstthem, Henriksen becamemoreexplicit as to what might flowfrom one of her grudges. She related how she made conces-sions with respect to employees' work schedules so as tominimizeinterference with their family duties, and how shehad held employees' jobs open during their illnesses. She thensaid:Now, I understand that some of the people that I havehelped out through some very difficult times are runningaround behind my back workingagainstme and againstthe store-and worse [sic] of all, this person or thesepeople are working against their fellow employees. Thishurts me deeply....An employee whose work schedule had been adjusted byHenriksen or whose job had been held open duringan illnesscould not fail to have some apprehension that such favorswould not be forthcoming if Henriksen bore a grudge againsther for adhering to the Union. At the beginning of her speechHenriksen had been at pains to lay the groundwork for sus-ceptible employees to fear the consequences, in their ownindividual cases, of joiningor assistingthe Union. Explainingthe reason for her talk, she said:I don't want anyone coming to me later and saying,"Mrs, Henriksen, I just didn't understand how you feltabout the union or I wouldn't have made that mistake."I am goingto .tell you right now in clear and unmistaka-ble terms exactly how I feel-so if any of you go aheadand make a mistake despite what I tell you, then I won'thave it on my conscience.This language was not directed at any potential majority ofthe employees, it was directed toindividualemployees' actionin support of the Union, no matter how few, and ensured thateach employee would pierce through her veiled language andfully comprehend the threats of reprisal that Respondent wasabout to convey.Toward the close of her speech Henriksen said:I don't have to work here-I could take off every dayand just travel or have a good time somewhere else. ButI don't want to do that. I want to be here in the storewith my people. I want to be here with you in case anyof you need me. I thought this was what you wanted, andI thought I was doing some good. But it really makes methink twice when I learn of someone literallyrunningbehind my back and working totear-down all of the goodthat I have worked so hard to b'nildhipaPlainly, what made_Henriksen^"think:twice" was the unionactivity of some employees;,and'what shewas-thinking, twice.'This,findi'ng<as notbasedbn any unfavourable appraisal, of the,truthful-ness of those employeeswho testified that statements were madethat do notappgaaintheaext? Cartasn passages in^the textsimevidence might well havestatementsthey testifaedito had been madeeabout was whether to keep the store going rather than closeit and "just travel or have a good time somewhere else."It is found that in the first speech Respondent threatenedto bear a grudgeagainstemployees who did not renounce theUnion, to withhold from such employees assistance with re-spect to working conditions and tenure of employment whichitwould normally give, to close the store, thereby causing theemployees to lose their jobs, and to visit other reprisals uponemployees, if they persisted in adhering to or assisting theUnion or if they voted the Unionin. It isfound that Respond-ent thereby violated Section 8(a)(1) of the Act.The December 4 group of speeches included the following:There is nothing automatic about signing a contract withthe union, even if the union should win an election here.If theunionshould be voted in, thismeansone thing andone thing only. It means that the union would have anopportunity to sit down and bargain with me concerningyour wages, benefits, working conditions, terms andprivileges of employment. That's all it means-it doesnot mean anything else. Everything that you presentlyhave-your pay-your benefits such as holidays, vaca-tions, profit-sharing plan and hospitalization insurancewould go on the bargaining table.Everythingwould besubject to negotiation.And you must remember this:bargainingis just whatit says itis. It's a matter of give and take.Bargaining istough business-it's cold business-it's impersonal busi-ness and oftentimes it's "dog eat dog."Well, I can tell you one thing right now: if the unionshould win an election in this store, I will bargain withthem-and I would bargain with them in good faith-but I would bargain cold with them, and I would bargaintough with them....While Henriksen professed the intention to bargain "in goodfaith" if the Union won, she describeda bargainingstance onher part which was the antithesis of good-faith bargaining.One looks in vain through the speech for indication that therewould be any attempt by Respondent to reach agreementwith the Union. There is not the slightest suggestion of anypossibility that Respondent might present proposals or coun-terproposals except, possibly, to go back to nothing; there isnot even a hint that there would be discussion.1°The picture Henriksen chose to present to her employeesof how Respondent would "bargain in good faith" was of hersitting back and waiting for the Union to draw up proposalswhich would find favor, in her cold, "dog-eat-dog" eye. Sheperverted the import of the fact that the Act does not compelan employer to agree to a proposal or make a concession. Shesaid:"The National Labor Relations Act specifically givesthe company the legal right to saynoto any union demandor proposal made during bargaining. This is the law, and wefully intend to exercise our rights under the law. Now that isthe way I feel about this matter, and nobody should make anymistake about it." By thus describing the kind of bargainingRespondent wouldengageinwith the Union, Henriksenmade clear to the employees that their efforts to improve theirworking conditions through their statutorily protected rightto bargain collectively would be an exercise in futility. She'°Henriksen did say at one point that bargaining is "a matter of give andtake." However, in the immediate context no hearer would have understoodthat she was saying that she would give anything or even that she woulddiscuss demands. She made the statement as part of her argument that if theemployees chose to have a bargaining representative, all the benefits theyalready had "would go on the bargaining table.Everythingwould be subjectto ,,negotiation." In that context the impact upon the employees was tothreaten that they ran the risk, if they chose to bargain collectively, that theemployees would lose existing benefits She certainly was not saying thatthere would be discussion 628DECISIONSOF NATIONALLABOR RELATIONS BOARDthen went on to tell them, in effect, that the only way theUnion could get the employees anything from her would beby calling them out on strike, and this at the risk of losingtheir jobs to replacements.Whatever doubt there might be that Henriksen was tellingthe employees that she would not attempt to negotiate anagreement as contemplated by Section 8(d) of the Act isremoved by the followingpassagefrom her speech:Iwould bargain with them just like I do some of thecutthroat suppliers that we have who are always tryingto take us to the cleaners.Believeme, I know whatbargaining is, and I do it everyday in connection withthis business....By equating the employees' statutory bargaining representa-tive with her suppliers, Henriksen put her finger on what waswrongand illegal inbargaining in accordance with her de-scription. She was under no statutory obligation to bargain ordeal with her suppliers; the law permitted her to dictate termsto them without bargaining. With them she could sit backand wait for them to present prices or other proposals whichwould find favor in her cold, "dog-eat-dog" eye; and if asupplier was not pretty quick about it, she could chase himout of the store and get another supplier. The Union, if se-lected by the employees, would stand in a quite differentposition. The Supreme Court has stated in'United Steelwork-ers of America v.Warrior & Gulf Navigation Co.,363 U.S.574, 580;When most parties enter into contractual relationshipthey do so voluntarily, in the sense that thereis no realcompulsion to deal with one another, as opposed todealing with other parties. This is not true of the laboragreement.The choice is generally not between enteringor refusing to enter into a relationship, for that in allprobability pre-exists the negotiations....Indeed, the Court, on thesamepage, even referred to "thecompulsion to reachagreement.... " While the Court didnot, of course, intend by this pharse to negate or ignore theeffect of the cautionarylanguagein the Act that agreementto a proposal was not required, it did take cognizance of thereality that parties bargaining in good faith do seek earnestlyto reachan agreementmutually acceptable to both. ThisHenriksen forcefully indicated to the employees Respondentwould not do. Then she demonstrated to them how, since shewas not going to bargain in good faith, the only means bywhich the Union could obtain any benefits for the employeeswould be to call them out on strike, the very thing Congresssought to avoid by creating the statutory obligation to bar-gain.It is found that in the December 4 speech Respondent'threatened that if the employees selected the Union as theircollective-bargainingrepresentative, such action would befutile because Respondent would not bargain in good faith.It isfurther found that Respondent thereby violated Section8(a)(1) of the, Act.C.Other Interference, Restraint, and CoercionAbout December 11 Cheryl LeBouef, an employee in thedrug department, asked Brown, one of the assistant manag-ers, for time off to attend to some important personal busi-ness.Brown granted permission. However, he then went onto say that if the Union got into the store the employeeswould not be able to have time off because such a requestwould have to go through the union steward and storemanager,and then back to the department, and that therewould be just too much confusion. To make the point clear,he said that since the employees at the Barker store had gota union, they did not have their former privileges; and headvised LeBouef "to think about it." By thus threatening todeny employees time off and other privileges if the Union wassuccessfulin organizingthe employees, Respondent violatedSection 8(a)(1) of the Act.In lateNovember or early December Ann Woodrome,managerof the shoe department, emerged from a departmenthead meeting and told Rosemary Houst, one of her clerks,that if the Union got in, the employees' hours would be cutand that things would be different. Department head meet-ingswere called by theassistantmanagers over the loud-speaker, so that all the employees wereawarewhen they wereheld. As Woodrome's statement was made just after she hadcome from sucha meeting, the reasonable interpretation wasthatWoodrome was telling Houst what highermanagementhad just announced at thatmeeting.By thus threatening tocut the employees' opportunity for employment if they votedthe Union in, Respondent violated Section 8(a)(1) of the Act.This would be true even if the statement had not been madein the meeting. Woodrome was a supervisor, so that a coer-cive statement by her as tomanagementpolicy would tend tocoerce the employees.In November Rita Combs,an assistanthead checker, whowas active on behalf of the Union, asked AssistantManagerLamb what she had done to make him angry. He first saidthat she knew; but upon her persistence that she did notknow, he suggested that she ask Violet Smith. Smith was themost active union adherent in the store. Later Lamb ex-plained that he did not like people whom he had liked andtrusted to threaten his home and his family. Lamb did nottestify about this conversation with Combs. He denied know-ing that Combs was prounion, but he did say that she was oneof the employees causing unhappiness among the checkerswho, he said, were fighting "like cats and dogs." Lamb tes-tified thatdissension"started smoothing out" about Decem-ber 23, which he ascribed to the approach of Christmas, sothat "people were more relaxed."" Lamb did not impress theTrial Examiner as a credible witness. It is found that hispointed unfriendliness to Combs was based on her support ofthe Union, and that his remarks to here were intended to, anddid, convey the impression that he was being hostile toCombs because she supported the Union. It is found that byexpressingsuch hostility, both in his remarks and in his atti-tude of being angry at Combs, Lamb threatened Combs withrespect to her job and Respondent thereby violated Section8(a)(1) of the Act. Cf.Capital Electric Power Association,171NLRB 262; cf. also,System Analyzer Corp.,171 NLRB 45.Glenda Ehrhardt testified that on December 11 she askedLamb what the problem was between him and Combs'; andthat he replied that he was disappointed that some people hehad thought were his friends turned out not to be such, andwere threatening his home, family, and job. Lamb testifiedthat Ehrhardt asked him what was wrong that Combs hadcomplained that she and Lamb were not talking to eachother, and that he replied that he did not know what she wastalking about. He then testified that he told Ehrhardt thatpeople he had considered his friends were not doing their joband "were causing confusion and not happiness in the storeamong the employees." He also stated that when Ehrhardtasked what she could do to improverelationsamong theemployees, he told her "that she could stay away from thepeople thatwas causingtrouble." Lamb's denial that he wasreferring to people being active in the Union has not', beencredited. It is found that Lamb advised Ehrhardt to stay awayfrom persons promoting the Union. It is also found that hetold Ehrhardt that he had been unfriendly to Combs becauseshe had beenassistingthe Union. It is found that by Lamb's" The election was held on December 23. GIBSON DISCOUNT CENTERstatements to Ehrhardt Respondent violated Section 8(a)(1)of the Act.Ehrhardt also testified that Lamb asked her to find out andreport to him the promoters of the Union, at the same timeholding out to her the possibility that she might be rewardedby being made a head checker. This was denied by Lamb.While Lamb impressed the Trial Examiner as an unreliablewitness, the same is true of Ehrhardt. It is therefore foundthat the General Counsel has failed to establish by a prepon-derance of the evidence that Lamb solicited Ehrhardt to in-form him who the union adherents were or that he promisedher a promotion.About December 28 Ehrhardt asked Brown why VioletSmith had been discharged. Ehrhardt testified, and Browndenied, that he replied that Smith had been out sick a greatdeal and was a union instigator. Brown testified that he saidthat he knew only that some mistakes had been made, butthat it was none of Ehrhardt's business. The Trial Examinerhas credited Brown over Ehrhardt and finds that Brown didnot tell Ehrhardt that Smith had been discharged because shewas a union instigator.In February 1970 Ehrhardt requested Wayne Cooley, whohad succeeded Brown as assistant manager, to transfer herfrom checking to another department. He told her that hewould probably place her in housewares, but that if he did shewas not to talk to Maggie McDaniel. McDaniel had been aunion observer during the election. Ehrhardt testified thatCooley said that McDaniel was a union instigator. Cooleydenied this and testified that the reason he gave Ehrhardt wasthatMcDaniel liked to talk a lot. The Trial Examiner hascredited Cooley and finds that he did not tell Ehrhardt notto talk to McDaniel because she was active on behalf of theUnion.Combs testified that in December Betty Hughes, the headchecker, after coming out of a department head meeting,called her and Khristy Smithhart, the other assistant headchecker, aside and told them that she had been instructed totry to find out who were for the Union, but that she had notquestioned these two "because she figured we had been therelong enough to be loyal to the store." Hughes denied theconversation and denied that she had been instructed to makesuch inquiry. The Trial Examiner has credited Combs overHughes and finds that Hughes did inform the two assistanthead checkers that she had been instructed to ascertain whofavored the Union. Respondent's action in telling the em-ployees that it was seeking the identities of union supporterstended, even standing alone, to place the employees in fear ofretaliatory action by Respondent against union supporters.Hughes' statement was especially coercive in view of Henrik-sen's indication, in her first speech already discussed, that shewould bear a grudge against employees who failed to desertthe Union after she had informed them of her feelings againstthat organization. It is found that by Hughes' statement toCombs and Smithhardt Respondent violated Section 8(a)(1)of the Act.On December 24 Assistant Manager Brown told McDan-iel,who had been a union observer at the election the previousday, that he would not assign anyone to help her with heavywork, such as lifting 9 by 12 foot rugs. It is inferred thatpreviously Respondent had provided such assistance. It isfurther inferred that Brown's reason was that McDaniel hadbeen a supporter of the Union. It is found that by imposingmore onerous conditions of employment on McDaniel be-cause of her union activities Respondent violated Section8(a)(1) and (3) of the Act.On December 24 Richard Henriksen, manager of The Cap-tain'sWalk and son of Mrs. Henriksen, approached McDan-iel and accused her of having ruined everybody's Christmas.629He then said, "You are a Communist like all the others."Such strong vilification by a supervisor, especially one whowas also the son of the store owner, necessarily tended toplaceMcDaniel in fear that progress in her employmentwould be impeded, if, indeed she did not lose it entirely. Itis found that by vilifying McDaniel because she Supported theUnion Respondent violated Section 8(a)(1) of the Act. SeeBernhard Conrad Embroidery Company,156 NLRB 1056,1063.Smith testified that on November 26 Brown told her thathe knew that she was the leader of the union organizationalcampaign, and that if she ever left that job she would neverfind another. This was denied by Brown. Both were interestedwitnesses and neither was corroborated. It is found that theGeneral Counsel has failed to prove by a preponderance ofthe evidence that the remark was made.D. The Discharge of Violet Smith1.BackgroundSmith was among the older employees of Respondent inpoint of service, having been employed in April 1965 whenthe store had been open about 1 year. She had worked in anumber of departments, at least some of her transfers havingcome about because of friction with others. In September1968 she was made a checker, and in September 1969, al-legedly because she talked too much with other checkers, shewas placed on register 1, which was somewhat isolated." Upto a point cash register discrepancies were expected as amatter of course, and Respondent's cashier, Landry, whoaudited all registers daily, estimated that accuracy to thepenny was obtained only 25 percent of the time. However,Smith had a record of making substantial errors more thanthe other checkers who were experienced. At no time priorto the incidents here at issue did Respondent indicate that itthought that any of Smith's discrepancies resulted from dis-honesty. On October 3 a routine evaluation of Smith wasmade by Hopper & Hawkins Survey Systems, Inc. (Hopper& Hawkins), an outside firm, on the basis of four transactionsthrough Smith that day. The four reports, made by two differ-ent investigators, respectively included the following "re-marks":Very prompt & courteous.Open drawer deal. Sale O.K.Sale promptly recorded.Sale promptly recorded.A similar routine check on January 19, 1969, commented,"Good checker."While relying to some extent on Smith's entire record tojustify Smith's discharge, Respondent contends that it wasprecipitated by an incident on December 24, in which Re-spondent suspected that she willfully assisted a shopper in apossible attempt to steal a portable television set and a rug.The shopper, Esther Suire, a resident of the Port Arthur areafor 23 years and a customer of Respondent's since its opening,lived with her husband and four children, one an infant. Shehad five brothers and sisters in the area and about eightgodchildren. She visited Respondent's store two or threetimes each week and, 'according to her own testimony, shespent over $20 on each occasion. She estimated that herpurchases in November and, December amounted to morethan $300. She regularly bought toiletries, household sup-plies, and baby items, including disposable diapers and babyclothes; but she bought clothing and other things also, and inthe pre-Christmas season she bought many gifts for her nu-" Register 2 was not being used and register 1 was the last of the 11 inthe line 630DECISIONS OF NATIONAL LABO&RELATIONS BOARDmerous relatives.She became known to high management asa good customer.She was very friendly with the store em-ployees, chatting with them,displaying family photographs,bringing them birthday cake,and the like. In her testimonyshe -referred to many employees by name.2.Respondent's knowledge of Smith's union activitiesSmith was the employee who made the initial contact withthe Union. All five employees who testified on behalf of theGeneral Counsel testified that they had received union desig-nation cards from Smith,and four of them further testifiedthat they returned their signed cards to her. Hughes,the headchecker,testified that one could tell who the prounion em-ployees were simply on the basis of rumors and of who spoketo whom.Lamb,an assistant manager, testified that in theperiod prior to December 23, the date of the election, thecheckers were "fighting like cats and dogs," and that fromtime to time he saw some of them crying.When he becameunfriendly to Rita Combs, who asked him the reason,he toldher to ask Vi Smith.Other officials of Respondent admittedhearing "rumors"that Smith was active on behalf of theUnion.It is found that at all times material Respondent wasaware of Smith's union activities.3.The special check on December 17Hopper & Hawkins monitored the performance of all storepersonnel of Respondent who met the public. The firm maderoutine checks four times a year and special checks on desig-nated employees on request.In addition,its practice was toinquire prior to each routine visit whether there were anyspecial problems to check.As already stated,the routinechecks in January and October resulted in favorable evalua-tions of Smith.On December 17 Hopper&Hawkins made aspecial check on Smith pursuant to a request by Moore.Moore testified that about a week before December 17AssistantManager Brown recommendedthe special checkbecause he believed that Smith was in conspiracy with cus-tomers to allow the latterto "buymerchandise and get re-funds."" He also stated that about that time employees re-ported that Suire was returning a suspiciously large amountof merchandise for refund and that she checked out throughSmith exclusively.Moore testified that it was suspected thatSmith would allow Suire to take two, duplicate items throughher register but pay for only one, after which Suire was in aposition to return one along with the paid receipt,and thusget her money back while nevertheless retaining the otheritem.VirginiaMeyrs, a clerk in the soft goods department,and Ruby Touchette,the department head,testified that theyobserved,and discussed, the fact that Suire bought heavily intheir department,often selecting items in duplicate and thenreturning some of the items for refund.Meyrs testified thatshe approved of the refunds in many instances.They alsotestified that they noticed that Suire always checked outthrough Smith's register;and Touchette testified that Suiretold her in November or early December "that she didn'tcheck out through any other register but Vi Smith's register."Touchette testified that in the middle of December, shewatched Smith checking out Suite and her sister and sawSuite remove'some items from her basket before they wererung up and leave them behind.Suite recalled the incidentbut denied leaving anything behind.Moore testified that theabove information was what prompted the request to Hopper" Brown also testified that he suggested the special check on SmithHowever, he testified that what he was suspicious about was Smith's fre-quent shortages& Hawkins for the specialreport,and that he informed Hop-per & pHawkins what Respondent's suspicions were.Smith and Suire deniedthatthe latter used Smith's registerexclusively,and in this they were corroborated by other em-ployeesk,and by severalchecks of Suite's which had beeninitialled by othercheckers.Smith testified that Suire checkedout through her registeraboutonce a week;and Suite testifiedthat her'usual course on her trips through the store were suchthat she,ended-up at the first register,which was Smith's, andshe checked,outdthere''if it wasfree or theleastbusy. Tou-chetteand Meyrsworked in an aisle from whichonly 3 of the10 registers insuse.weretvisible. It is found that Suire did checkout through. Smith- substantiallymore than through any ofthe other.checkers; but that'the extent was exaggerated byTouchette and,Meyrs. As tothe alleged wholesale return ofmerchandise, Which Suiredenied,Moore testified that Re-spondent idid, not have a single exchange or refund vouchersigned byher :althoughcustomers returning goods were re-quired to sign one inevery case.Respondent did not producethe voucher books.-Moore,hazarded the opinion that thereturns, riright have been made by other persons on Suite'sbehalf,' or that sheused an,assumed name. As Suite was sowell;known in the store,and was.-seen making returns person-ally,oore's.explanationis not credible. It is foundthat theevidence' does ,not establishthat Suite's returns were suspi-cious-1y ;excessive.The special check-was made on December17 by Mr. andMrs.,.-Mc—kveeia husband and wife team employed by Hopper& Hawkins, Bach went to Smith's register three times, buyingone or more-items.They-reported,amongotherthings, thaton three ofthe"six,transactions she did not tender a receipt.They,' further, t eportedthat on one of those transactions,which -was one of the last,two, she did not ring up the saleat all.McIver., testifiedthat thiswas acoomplished in thefollowing,manner: He gave Smith several articles he hadpurchased:While shewas engaged in ringing these up, hiswife cameto Smith witha tape cartridge priced$1.55, includ-ing tax;and,_ pleading-, haste,asked if she could make herpurchase-out oftur'n.'Smiths he said,consented,and his wifelaid the-exactchange down and walkedout ofthe store withthe tape cartridge unbagged and withouta receipt. Smithcompleted,waiting on the,husband and placed the money forthe, tape--cartridge.in,the register drawer without, however,ringing'it up.McIver furthertestified'as follows:After about3 minutes Smith started to wait on another customer; whenshe, finished, still without ringingup the sale of the tapecartridge,-he left thestore and telephoned Moore." Mooreand-Henriksencame downto theinvestigators'car to `hearwhat had happened,and they then proceeded to Moore'soffice for afurther report.McIver suggestedthatSmith's tapebe removed from the register and examined,which was done,and Smith was taken off the register and givenother duties.The removedtape showedthatafterwaiting on McIver,Smith ' registered two transactionsbeforeher,registerwasrung down.Neitherreflectedthe $1.55 purchaseof the, car-tridge.McIver testified that the tape was removedapproxi-mately 20 minutes after hehad checked out. The cash drawercontained$2.81more than indicatedby the tape.Moore testifiedthatMcIver informed him thathe felt therewas a "strongindication"that Smith might be "building aregister."McIver's testimony was that he'told Moore that theincident"would indicate that that could be happening in thatcase ... " McIver explained at the hearingthata commonprocedureof dishonest checkers was, as opportunities pre-sented themselves, to refrain from ringing up a number of'"Moore testified that the call was made by Mrs. McIver. GIBSON DISCOUNT CENTERsales, at the same time, nevertheless, placing the money in thecash drawer and allowing the unrecorded receipts to accumu-late until it would be safe to extract a $5 or a $10 bill withoutbeing observed. A trade paper to which Respondent sub-scribed described the procedure differently; but it did com-ment, "Keep in mind that register overages are more indica-tive of thefts than are shortages." McIver testified that insome instances failure to ring up a sale was an honest errorbut that it was his opinion, although not based on actualobservation, that only 30 percent of such occurrences resultedfrom incompetence, as opposed to dishonesty. He stated,`.. but you would have to go into more detail when theydo that on more than one occasion."Concluding findings as to the special checkThe special check on the Union's most active supportertook place 6 days prior to the election. To meet the possibilityof an unfavorable inference being drawn from that circum-stance,Moore testified that the reason for the special checkwas his suspicion that Smith might have a dishonest arrange-ment with Suire based on purchases in duplicate and obtain-ing refunds, but it has been found that Suire's returning ofmerchandise was not suspiciously excessive. Moreover, Re-spondent adduced no evidence that Hopper & Hawkins madeany attempt to evaluate Smith with respect to the allegedsuspicions which caused Moore to request the special check.The Trial Examiner does not credit Moore's testimony thatsuch suspicions were what motivated Respondent in orderingthe special check.Nor does the Trial Examiner credit Moore's testimony thatthe episode on December 17 raised or confirmed suspicion inhismind as to Smith's honesty. She had had considerablylarger overages and shortages in the past. As the registerswere checked at the same time each day, the appearance ofthese substantial discrepancies did not serve as cause foralarm as to Smith's honesty. With such generous forewarningas to the time of audit, a checker planning to steal couldmanage either to extract her $5 or $10 bill or otherwise coverthe discrepancies before her register was rung down. Indeed,Smith's errors had been followed by discussions with her,both by Cashier Landry and by Brown, which gave oppor-tunity for careful consideration of Smith's honesty-Browntestified that when a register comes up short there has to bea question of honesty-and these face-to-face conversationshad convinced Smith's superiors that she was not a dishonestchecker. The Trial Examiner does not credit Brown's tes-timony that in November he began to have doubts. Henriksentestified that talks and films at the Dallas Trade Show inNovember made them especially alert to such problems, butthat testimony has not been credited. Trade shows were heldfrequently and the same thing was brought up at every one,and the problem of dishonest checkers was constantly dis-cussed in the various trade publications which Respondentreceived and its officials read. There was no basis for Re-spondent to suspect that Smith's large medical expenses inthe summer of 1969 might have spurred her to pilfer from thecash drawer. Cashier Landry, who audited the register anddiscussed the discrepancies with Smith, testified that the ex-tent of the problem remained "The same all the waythrough." The only relevant difference in November andDecember 1969 was that Respondent for the first time feltthreatened by the progress of the Union's organizationaleffort, in which Smith was a leader.The Hopper & Hawkins investigation cannot bear scrutiny;and it reflects unfavorably upon McIver's credibility. In Janu-ary and October Hopper & Hawkins investigators checkedthrough Smith five separate times and were tendered a receipteach time. On December 17 they checked through her six631separatetimes,but reported that they were tendered receiptsonly threetimes.McIver admitted that he and his wife delib-erately contrivedthison one of theoccasions; and in view ofSmith's perfect record in this respect on the earlier routinechecks, the inference is warranted that it was deliberatelybrought about in the other two instancesalso, assuming thatit occurred. Moreover, McIver testified that he told Moore ofthe trick whereby Smithwas causednot toring up a sale.However, the report that he submitted, General Counsel'sExhibit 30, deliberately concealed the technique used. Thus,McIver testified:... I told him exactly how the purchasewas made. thatIwasat the register, she came upstanding inline behind me, and said, "Ma'am I am in a hurry, canI pay for this? I have exact change.... ..The report, on the other hand, represented the transaction asa routine one. It had a check in the "yes" box for thequestion,"Salesmenspoke first." The question, "Salesmen greeted cus-tomer with," was answered: "May I help you." Far fromindicating that another sale had been interrupted, the reportchecked the "No" box for the question, "Departmentbusy."15 Also, McIver failed to explain why he wasat painsto have Smith's registerrungdown so soon, without makingthe further tests which he himself testified were necessarybefore a conclusion of dishonesty could be reached.In view of all the above circumstances the Trail Examineris convinced, and finds, that the special check was not madeon the basis of anysuspicionas to Smith's honesty, but,rather, because she spearheaded the Union's organizationalefforts and Respondentwas seekinga pretext for her dis-charge. It is further found that by making a special check forthose reasons and informing Smith of the check Respondentviolated Section 8(a)(1) of the Act.4. The TV and rug incidenta.Suire's shopping expeditionIn the forenoon of December 24 Suire and her 16-year-olddaughter, Vicki, were in Respondent's store. Suire obtaineda small television set in the jewelry-camera department andoffered to pay for it by check. The clerk, Carol Richardson,instructed her to pay up front." Suire then proceeded to therug department, where she selected a 9 by 12 foot rug whichshe told the clerk, McDaniel, she was buying on behalf of herbrother-in-law.AfterSuire,McDaniel, and Vicki placed therug in the cart over the TV, Vicki rolled the cart to register3 and left it there. She got two other carts, one for herself andthe other for her mother, and both did some additional shop-ping.When Vicki was ready to leave, she rolled her cart toregister 1 and Smith proceeded to ring up her purchases.While this was being done, Vicki got the cart with the TV andrug, and rolled it through Smith's checkout station and leftit near her counter." Vicki paid for the merchandise in her15This did not refer to the entire checkout department, but only toregister 1. The report stated that there was only one employee on duty inthe "department "11Richardson did not testify. Unlike otherdepartments,the jewelry-camera department, because of the small size of most of its merchandise, hadits own cash register.1'A partition which blocked off the record department ran from a pointnear Smith's register to the front wall of the store. Smith's customers hadto pass through a 32-inch-wide passage formed by the partition and hermerchandise counter. Carts were 211/, inches wide. The exact point whereVicki left the cart was the subject of a great deal of conflicting testimony.The degree of divergence may not have been quite as great as appears onthe surface if consideration is given to the fact that each witness testified interms of the "point" where the cart was deposited, whereas the spread ofthe cart, especially with the heavyrug across it, was substantial.The dis-(Cont.) 632DECISIONSOF NATIONALLABOR RELATIONS BOARDcart and left the store, followed by Security Officer Solis.Outside Solis demanded tosee areceipt. She showed him thereceipt for her own merchandise, which he checked andfound in order. He reported on the incident to Moore im-mediately.Suire'sfinal purchase was a punch bowl. It wassomewhatlargerthan one on sale, but Schexenider, the headof the housewares department, let her have it for the saleprice,sincethe others were no longer in stock. Suire startedtoward register 1 where she saw the TV and rug, but Schexe-nider told her that, because of the price change, she had topay for the bowl at register 9.18 The clerk there, Jean Morri-son, wasabout to go on a break and she said, "Esther, I can'tcheck out your merchandise." She did permit Suire`to pay forthe punch bowl." Suire proceeded to register I, where shepaid Smith for the rest of the purchases in her basket and thenpushed them out to her car. After learning outside that Solishad accused Vicki, she took all her purchases, except thepunch bowl, back into the store and obtained a refund. Shecomplained to Brown and Lamb thatSolishad accused Vickiof trying to steal the rug and TV. Lamb replied that it lookedthat way, since she had passed the register without paying.Suire protested that Vicki had not taken the articles out andwas not stealing them. She then went to the rug department,where she got a second rug like the first. She brought the rugto register 5; where she paid for it in part with the cash shehad received on the refund, and in part by check.The foregoing outline of events is based on evidence notcontradicted substantially, if at all. Suire and Vicki explainedthose events further as follows: After getting the TV and rug,both had more shopping to-do and Suire asked Vicki to leavethe TV and rug with one of the checkers and to explain thatSuirewould pay for it later. When Vicki placed it at register3, the checker, one Guidry, promised to keep an eye on itwhile she finished her shopping.2° When Vicki was through,three people werein lineat that reigster and registers 2 and4 were closed. She brought her merchandise to register 1,which was free. She asked Smith if the TV and rug could beleft there until her mother, who was in the store, would payfor it; and she told Smith that she had to get her mother'scheckbook from their car. Smith agreed. When Solis stoppedher, he demanded to see the receipt for the rug, and sheinformed him that her mother was to pay for it. Upset bySolis'apparent accusation, Vicki did not return to the store.Suiretestified that when she got to register 1, she told Smiththat the TV and rug were hers and she wished to pay for it,but that shewas waitingfor Vicki to come back with hertance from the counter end to the telephone, near which some witnessesplaced it, was only 7 or 8 feet. Certain other factors could have contributedto the degree of conflict in the testimony. Two witnesses for Respondentstated that the cart was moved a little by others. In addition, a temporarychange in the counter arrangement because of the exigencies of the Christ-mas season resulted in confusing witnesses'recollections.Thus, SecurityOfficer Solis, with Moore's drawing before him, testified with convictionthat he saw the cart pushed through a passage which in normal periodswould have been wide enough but during the Christmas season was only 7inches wide. There can be no question, in view of the various dimensionsinvolved and the fact that space had to be left for other shopping carts topass, that, contrary to Vicki's testimony, the cart was left beyond the cus-tomers' walkout passage alongside Smith's counter Also, the cart must havebeen left near enough to her station for it to have been presumptivelyassociatedwith Smith by anyone who saw it. It is unnecessary to resolve thequestion of whether the cart was left "on" the record department partition,as testified by Smith. It is plain that the cart was left beyond Smith's check-out counter18Suire recalled it as register 5; however,the sales slip showed that it wasregister 939Neither Schexenider nor Morrison testified.20Guidry did not testify.checkbook. She paid Smith for the rest of the purchases in herbasket and left the store. Angry that Solis had accused Vicki,she returned all her purchases except the punch bowl, butproceeded to get another rug. She explained that she had toget the rug because it was for her brother-in-law, who hadgiven her the money, and that the original cart with the rugand TV were gone when she got back inside. She did notexplain why she kept the punch bowl.Smith testified as follows: She rang up and bagged Vicki'smerchandise and received payment for it. Vicki, who hadbrought up the other basket, said that she had a TV and rugwhich her mother would pay for. Smith said okay and toldher to push it "on the side" out of the people's way. Vicki leftthe cart "on" the record department partition, "at" the endof the counter, but not beyond the end of the counter.Bourque, the security officer on duty in the exit aisle, waspresent the whole time Vicki checked out. He asked Smithhow much the rug cost and she replied that she would haveto telephone to find out. Bourque then placed the cart nearthe telephone." Shortly after Vicki left the store, anotheremployee told her to look outside, and there she saw thatVicki had been stopped by Solis. Smith testified that everyonepretty well understood the rule not to allow merchandise togo beyond the end of the counter without being rung up.Bourque testified as follows: He noticed the cart with theTV and rug in the aisle near the telephone. Since one of hisduties was to watch merchandise and people going out, hewalked over to investigate. He noted the price of $84.88 onthe TV, but could not find a price on the rug. He asked Smithif she knew whose the articles were and what the rug cost, butshe answered no to both questions. A short time later Smithchecked out Suire, whom he knew, and he exchanged somecasual conversation with Suire.Betty Hughes, the head checker, testified that she observedthe following: Suire approached Smith's register with thesecond rug and got in line for a moment, Smith saw her andshook her head negatively, whereupon Suire immediatelyveered to register 5. Bourque told Hughes to get her name ifshe'could, which she did when she okayed Suire's check. Shedid not testify that she reported the incident to anyone.Moore, who knew Suire by name and by sight, testified asfollows:During the forenoon on December 24 Cooley re-ported to him that Suire had selected a TV set in the jewelry-camera department and that Vicki had informed a checker,Judy Woodland, that it had been paid for in the cameradepartment; but when Cooley checked in the camera depart-ment, the clerk told him that she had requested payment butSuire had said she wanted to pay for it at a front register.Cooley had thus been alerted that something was wrong.Moore went down to the floor to look at the cart, and thenstationed himself in the buyer's office, where he could watch.He summoned Solis, one of the store's security officers,showed him the'cart, and told him'that Suire might try to getthe articles out without paying. Solis said that he was knownto Suire and he suggested getting Perkins to help. Mooreagreed and Solis called in Perkins, whom he stationed nearthe basket.Solis ' testified that he brought Perkins into the store fromthe parking lot, showed him the unattended basket, and toldhim to get in line behind anyone who moved it so as to be ableto observe what would happen at the register. He testified thathe did not know'Vicki. Perkinstestified as follows: Solis toldhim that the checker at register 1 was suspected of allowingmerchandise to be taken out without being paid for, and thatSolis pointed out the checker at register 1 and two customers,11This information was not contained in Smith's investigatory affidavit,and Bourque denied that he moved the cart at that time GIBSON DISCOUNT CENTERnamely, Suire and a girl, whom he was to watch.Solis alsoidentified the unattended cart. He followed the two desig-nated shoppers round the store, sometimes together andsometimes separately.When he saw Vicki push the TV andrug to register 1, he picked up an article and got in line behindher. He could see Vicki and Smith talking,but could not hearwhat was said,except that at one point Smith said threetimes, "Don't take the rug out." Smith said this when she sawSolis approaching her checkout station.b.Smith's Interrogation and DischargeMoore testified that he got immediate accounts from thethree security men. He and Perkins- testified that the latterreported that Smith,having seen Solis,had warned Vicki notto take the rug; Solis and Moore testified that the formerreported that Vicki had paid for everything in her cart; andMoore testified that Bourque told him that he did not knowwhy the rug and TV were there,and that he had asked Smith,who had told him she knew nothing about it.Moore hadBourque bring the basket to his office and he summonedSmith there at the same time for questioning.Moore questioned Smith in his office three times. The firsttime was approximately 10 to 20 minutes after the incidenthappened;the second time was about 5:30 that afternoon; andthe third time was on December 26. Moore testified that onlyhe and Brown were present with Smith at the two conferenceson December 24, and that on December 26 only Perkins, andlater Bourque, were there with him and Smith.Smith testifiedthat only Brown and Moore were at the December 26 confer-ence,but on December 24 Moore, Brown,and Bourque wereat both conferences,and in addition the representative ofHopper & Hawkins was present at the morning conference.22Bourque corroborated Moore, testifying that he was presentonly on December 26 and that Perkins was there on thatoccasion.Perkins' last day of work for Respondent wasDecember 24. Neither Perkins-nor Brown testified about anyof the three conferences.Moore testified as follows: At the first conference Smithwas asked how she came to allow the TV and rug to be pushedthrough without being paid for, whom it belonged to, why itwas there,and similar questions,to all of which Smith repliedthat she knew nothing about it. At the second conference thesame thing was repeated,but after a few minutes she con-fessed that she knew whose basket it was, and named Suirewho, she said,was a frequent customer.Moore pointed outthat her replies had been different in the morning,and thathe did not think she was telling everything she knew. At theDecember 26 conference,when Smith had nothing more tosay, he had Perkins recount how she had told Vicki threetimes not to take the rug.Smith said that she did not knowwhat he was talking about. Moore then asked Smith, "Do youknow this lady?" and Smith,replied, "She is kind of a friend."Moore commented that she had told Bourque that she did notknow whose cart it was, and now she admitted the contrary.He told her that unless she could clear the matter up shewould be terminated.He refused to give her a letter statingwhy she was discharged,saying that he thought she knewwhy. He also on this occasion showed her the Hopper &Hawkins report that she had not rung up a sale on December17." No Hopper&Hawkins representative was present at any of the confer-ences Smith apparently misunderstood Moore's introduction of Perkins asa "security man." The Hopper&Hawkins report for December 17 wasdiscussed on that same occasion.633Bourque testified-thatMoore summoned him to theDecember 26 conference and asked him to repeat what Smithhad said,whereupon he said that he had asked Smith theprice of the rug and whom it belonged to and that she hadsaid that she did not know,to which Smith replied that shedid not recall his having asked those two questions.Smith denied ever telling Moore that she did not knowwhose basket it was. She testified as follows:At the firstconference Moore asked her what was going on at register 1-was she going to let the girl get the rug and TV out withoutpaying.Smith answered that her mother was there and wasgoing to pay for it.Perkins" said that that was not what thegirl had said.Brown asked what the woman's name was, andshe said that she didn't know it definitely,whether it wasSwayde or Sneer.Brown accused her of lying and said, "Ithought you said you didn't know her name,"to which shereplied that she did not know it definitely.Moore then toldher that when her register had been rung down 2 weeksbefore, it had been found that she had failed to record a $1.49purchase.She replied, "Well, I am sorry,but I didn't take the$1.49." At the afternoon conference Moore told her that shecould be fined$500 or go to the penitentiary,and he told herto go home and think about it. He also told her that Suire hadtelephoned and said that she was a personal friend, whichSmith promptly denied.She turned to Bourque and askedhim if he knew the people,and he said that he did.She thenasked him if he knew their telephone number,or where theylived.He replied that all he knew was that they lived in PortAcres. On December 26, when Smith told Moore that shestood by her story,he had her paid off. He refused her a letterstating why she was fired,stating that she knew why.Smith's investigatory affidavit contains the following pas-sage:Mrs. P.P. Suire called me on Christmas Eve and invitedme over to her home on Christmas Day. She had calledme before to invite me over. I had been to her homebefore.The previous'page, with about 100 words separating the twopassages, contains the following:I asked Burque if she [sic]knew the lady who wanted tobuy the rug and the TV. Burque said,"no but I knowthat she lives in Port Acres."Moore then said that thelady called him and said that I was a a personal friend.I said,"I beg your pardon,sir.She is not a personalfriend because I don't know her other than her comingin the store."Smith testified that in the subsequent passage of the affidavitthe word"not" had been inadvertently omitted from the lastsentence.As the affidavit was taken with a view to assistingthe Regional Director in his decision as to whether or not toissue a,complaint,it is reasonable to assume that the Boardagent would have questioned Smith about that contradicitionif in fact she had made it. The Trial Examiner has creditedSmith and finds that she did not tell the Board agent that shehad been to Suire's home previously and that she did not atany time tell Moore that she was a friend of Suire's.Concluding Findings as to Smith's DischargeAt the hearing Moore ascribed Smith's discharge to a num-ber of things:,Her poor overall work record;the numerousirregularities on her register;the indication on December 17that she might have been"building a register";the possibilitythat she was allowing Suire to take merchandise withoutpaying for it, i.e., the alleged purchasing in duplicate;and the23Stmth referred to Perkins as the man from the security agency. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDTV and rug incident. However, he stated that while the otherthingsplayed some part in the decision, if the TV and rugincident had not come up, " .. we would probably havecontinued to work with her ... " He agreed that that incidentwas the crucial factor. He testified:Q. Well, do you believe that she did try to steal thatmerchandise?A. I wouldn't definitely say yes,'she was, no, sir.Q.Well, did you fire her because of suspicion?A. I fired her mainly because she allowed a basket fullof merchandise, over $125, to leave the last point ofbeing checked out, and this is a dread violation of a rulethat we have.Moore stated that Respondent's policy was that any em-ployee violating that rule would be discharged.It has been found that Vicki did push the TV and rugbeyond the end of Smith's counter, and Smith in effect admit-ted that this would have been improper. However, the TrialExaminer does not credit Moore's testimony that Respond-ent's policy was that any violator of the rule would be dis-charged.No employee had ever been discharged for thatoffense, and the only evidence that the rule was that severefor allcases wasMoore and Henriksen's self-serving tes-timony to that effect. Not only was that testimony uncor-roborated, but it was in substance contradicted by Moore'sown testimony that he told Smith on December 24 that he didnot'know what he would do. Nor would an occasional viola-tion of the rule have resulted in as much danger of stealingasMoore's testimony implies. The exit aisle was used for thedisplay of merchandiseon sale.Carts and customers' therewere subject to scrutiny by security men. At Smith's stationsurveillance was especially facile. The exit aisle was com-pletely blocked off there, with the result that surveillancewould not have been confused by traffic from other checkoutstationsor other parts of the store. The area involved wassmall and intimate and Smith, standing at her register, wasno more than 7 or 8 feet from the cart. Respondent could, ofcourse, enforce its rules with whatever strictness and severityit pleased. Nevertheless, the Trial Examiner is convinced thatMoore exaggerated the seriousness, in Respondent's eyes, ofSmith's conduct considered only as a rule violation, una-ffected by questions of honesty. This was especially true sinceSmith's laxnessinvolved a person well-known throughout thestore and considered a valued customer entitled to specialtreatment.24 Significantly, the clear import of Moore's ques-tioning of Smith at the three interviews and of his refusal togive her a letter stating why she was discharged was thatRespondentwas accusingher of having aided and abettedSuire in an attempt to steal the TVset and rug,and not ofviolating a rule out of incompetence.Respondent also contends that several circumstances es-tablish that Smith did violate the rule with dishonest intent,namely,Perkins' testimony that when Smith saw Solis com-ing,, she warned Vicki not to take the rug; Hughes' testimonythatwhen Suire approached Smith with the second rug,Smith shook her head negatively, and Suire veered off toanother register; and Bourque's testimony that Smith toldhim that she did not know whom the TV and rug belongedto. The Trial Examiner has not credited Perkins or Hughes.Perkins' demeanor on the stand created an unfavorable im-pression as tocredibility.'Moreover, his testimony that Solis'Henriksen and' Moore emphasized that Respondent waived the re-quirement of a cash register receipt when Suite returned purchases becauseshe was considered a good customer Touchette, head of the soft goodsdepartment, charged her less than the full price for a baby suit about Decem-ber 15; and even on her final visit to the store Suire was given a special priceon the punch bowl by Department Head Schexenider.pointed out Suire and Vicki, whom he then followed throughthe store, was at variance with Solis' testimony that he did notknow Vicki and that he only pointed out the cart to Perkins.Hughes' testimony of a negative shake of the head by Smith,assuming,arguendo,that it really happened, has nomeaningexcept what one chooses to give it on the basis of preconcep-tions. Suire paid for the rug; she could have done it at register1 as well as anywhere else without raising any undue suspi-cions." The Trial Examiner has credited Bourque's testimonythat he asked Smith whom the basket belongedto, as well asthe price of the rug. However, as the questions were askedwhile Smith was in the midst of checking out a customer, heranswers were not necessarily indicative of an attempt at con-cealment; there could have been a misunderstanding by himor by her. The record shows that Smith informed Moore thatshe did not recall Bourque's asking whom the things belongedto.Much of the testimony bore on the Suires rather thanSmith.Moore testified that he was alerted to the Suires' al-leged attempt to steal the TV and rug by their contradictorystatements about payment for the TV. However,Suire's tes-timony that the clerk in the camera department, Carol Rich-ardson, instructed her to pay for the TV up front standsuncontradicted; and there is no competent evidence in therecord that Vicki told checker Judy Woodland, or anyoneelse, that the TV had already been paid for in the cameradepartment. Neither Richardson nor Woodland testified,' andCooley,Moore's alleged source of the information, testifiedon behalf of Respondent but was not questioned about thoseincidents.It is alsonoteworthy that Respondent has offeredno explanation of why Solis stopped Vicki and accused herof attempting to steal the TV and rug.26 He was a sufficientlyexperienced security officer to have waited until she had leftthe store, yet at that time she had not removed the allegedlysuspicious TV and rug, but only the miscellaneous merchan-dise-which, moreover, he had seen rung up by Smith. TheTrial Examiner has noted that Suire's testimony about herpayment for the TV and rug, a central fact so far as she wasconcerned, contained contradictions. She said that Vicki hadthe checkbook in the store, but then corrected herself to saythat she had left it in the car; and she first testified that shebought the second rug before returning, her other merchan-dise for refund, but later testified that she paid for the secondrug with the refunded money.27 ' More to the point-sinceSuire's withdrawn testimony would not have been inconsist-ent with an intent to pay-no good reason appears why Vickishould have pushed the cart past Smith's counter, instead ofleaving it on the inside as she had done earlier at register 3.Nevertheless, the situationwas not assuspicious as Respond-ent would have,the Trial Examiner believe' Large articles hadthe sales receipts attached. Bourque andSolis,both known toSuire, were on duty watching carts, and they could with littletrouble have spotted the unpaid-for TV set and rug had Vicki,whom they did not know, started to wheel it out.Respondent relies largely on Smith's deportment duringthe three interviews to establish the reasonableness and goodfaith of its belief that she had been engaged withSuire in a35The episode, if it occurred, could not have affected Respondent's deci-sion in any event, there is no evidence that Hguhes reported it. The TrialExaminer has not credited Hughes' testimony that the TV and rug were stillnear Smith's checkout station when Suire checked out with the second rug." The Trial Examiner has credited Vicki's account of that episode overSolis'." It is also noted that by the time Suite came to pay for her brother-in-law's rug, she no longer had the $40 she said he had advanced for it and hadto use her refund and a check. However, in the absence of evidence as tothe state of her bank account, no vahd conclusion can be drawn from thesefacts. GIBSON DISCOUNT CENTERshop-lifting scheme.Smith's account of the first interviewdiffered radically from Moores'. According to Moore, whileSmith at the second interview admitted knowing whose bas-ket it was, at the first one she insisted that she did not knowand professed complete ignorance about the whole affair.According to Smith, she told him that the girl's mother wasin the store and was going to pay for the rug, and that inresponse to Brown's question as to the woman's name, shesaid that she did not know it definitely, whether it wasSwayde or Sneer. Moore exphasized in his testimony howimportant he considered Smith's alleged refusal to identifythe shoppers involved, but Respondent did not ask Brown tocorroborate him. The Trial Examiner infers that Brownwould not have supported Moore. Moreover, Moore testifiedthat no one had told him at any time that Vicki had said thather mother was going to pay for the TV and rug. EvenHenriksen testified that she had got such a report. The TrialExaminer does not credit Moore. Smith's testimony about theessentials of the interviews was convincing, and it has beencredited. It is found that Smith did not deny knowledge ofwho had placed the TV and rug near her checkout station butstated that the girl's mother was going to pay for it, and thatthe woman's name resembled Swayde or Sneer.The fact that stealing from stores by customers and em-ployees has become extensive has been a subject of commentin the press. In view of that fact an employer might very wellsuspect the placing of a cart with high-priced but unpaid-formerchandise beyond a checkout counter in violation of estab-lished rules. Nevertheless, it would by no means follow thatevery employer would be caused by this circumstance aloneto come to so strong a suspicion that the cashier involved wasengaged in chicanery as to warrant her dismissal. It is there-fore necessary to assess Respondent's alleged suspicions inthe light of all the circumstances.Respondent did attempt to prove other, previously ob-served, circumstances to account for its suspicion of Suire andSmith in this instance; namely, purchases by Suire so large inamount as to be beyond her means, excessive purchasing induplicate and excessive returns, checking out by Suire exclu-sively through Smith, and Suire's and Vicki's subterfuge onDecember 24 as to payment for the TV. Respondent, how-ever, was unable to substantiate the existence of these things.Respondent also points to the many irregularities on Smith'sregister, a matter, however, which Respondent had routinelyconsidered for some time without concluding that Smith wasdishonest; and to her large medical bills, which the recordaffirmatively shows did not affect her performance at least sofar as cashregister irregularities were concerned. Respondentrelies, too, on Smith's denial to Moore of any knowledgeabout the TV and basket, but Moore's testimony to this effecthas not been credited.As the situation at Smith's register did not compel a suspi-cion that she was allowing Suire to steal, and as Respondent'sexplanations of why it reached such a conclusion have notbeen credited,Moore's testimony that he had such a suspi-cion is itself suspect. In these circumstances, what he did onDecember 17 becomes decisive. Solely for the purpose ofseeking a pretext to discharge Smith, he had Hopper & Haw-kins make a special investigation of Smith. While he did notfind it expedient to discharge her on that basis alone, he diduse it as a partial justification, both to Smith and the the TrialExaminer, notwithstanding the trickery that was involved inthe investigation and the misrepresentation that was involvedin the report, which became part of Smith's personnel record.In view of the discriminatory determination thus displayed byRespondent, the Trial Examiner has concluded that it wasSmith's union activities, and not the rug and TV incident or635any of Smith's shortcomings, that motivatedRespondent indischarging Smith.It isfound thatRespondent discharged Smith because ofher activities on behalf of the Union, and thatRespondentthereby violatedSection 8(a)(1) and (3) of the Act.V THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEIt is found that the activities of Respondent set forth abovein section IV, occurring in connection with its operationsdescribed in section I, have a close, intimate,and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.VI THE REMEDYAs it has been found that Respondent has engaged in cer-tain unfair labor practices, it is recommended that the Boardissue the Recommended Order set forth below requiring Re-spondent to cease and desist from said unfair labor practicesand to take certain affirmative action which will effectuate thepolicies of the Act.It is recommended that Respondent reinstate Violet Smithto her former job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to her seniorityand other rights and privileges, and that she be made wholefor any loss of earnings suffered by reason of the discrimina-tion against her. The amount of backpay shall be a sum ofmoney equal to what Smith would have earned from the dateof her discharge to the date of Respondent's offer of reinstate-ment, less her net earnings during said period,computed inaccordance with the formula stated inF W Woolworth Com-pany,90 NLRB 289, with interest thereon at the rate of 6percent per annum,to be computed in the manner describedinIsis Plumbing & Heating Co.,138 NLRB 716. It is recom-mended also that Respondent preserve and, upon request,make available to the Board and its agents all payroll andother records to facilitate the computation of backpay. Inview of Smith's age and sex, no provision is recommended forthe eventuality that she might be in the Armed Services whenthisOrder is issued.Notwithstanding that Respondent veiled its threats of re-prisal against union supporters and its threat not to bargainin good faith by avoiding precise explicitness, the threats thatcame through were calculated to be forceful and to makeplain to the employees that Respondent's efforts to keep theUnion out would not be limited, as professed by Henriksen,to the exercise of "all of our legal rights." The two speechesin evidence and Respondent's discriminatory investigationand discharge of Smith establish a disposition on Respond-ent's part not to permit its employees to exercise their rightto bargain collectively or to engage in concerted activities. Itis therefore recommended that Respondent be required tocease and desist from infringing in any manner upon therights of employees guaranteed in Section 7 of the Act.VII THE OBJECTIONS TO THE ELECTIONAn important issue confronting the employees in the elec-tion was whether it would be worthwhile to have a bargainingrepresentative.Henriksen, by means of her illegal threat inthe December 4 speech not to bargain in good faith, went sofar to make it seem to the employees a waste of effort as torequire that the election be set aside on that ground alone.The employees' freedom of choice was further interfered withby Respondent's threats, also made after the filing of thepetition, that if the Union got in Respondent would denyemployees time off and would cut their 'hours. Finally, 636DECISIONSOF NATIONALLABOR RELATIONS BOARDLamb's coercive advice to Ehrhardt, about December 11, tostay away from Combs, toward whom he told her he wasunfriendly because she was assisting the Union, was a furtherinterference with the employees' freedom of choice in theelection.There is no evidence that any part of the "breakfast meet-ing" on the morning of the election was held during workinghours, or that employees were required to attend or were paidfor attendance. SeeOhmite Manufacturing Company,111NLRB 888, 889; distinguishTexas City Chemicals, Inc.,109NLRB 115, where some employees were paid for time at adinner. That objection is without merit. The illegal investiga-tion of Smith on December 17 did not come to the attentionof any employee in the unit until after the election. Accord-ingly, it could not have affected the results.Recommendation as to ObjectionsIt is recommended that the Union's objections be sustainedand that the tally of ballots be vacated and the election setaside, and that Case 23-RC-3374 be remanded to the Re-gional Director for Region 23 for the purpose of conductinga new election at such time as he deems that the circum-stances permit the free choice of a bargaining representative.Upon the basis of the foregoing findings of fact and of theentire record in this case, the Trial Examiner makes the fol-lowing:CONCLUSIONS OF LAW1.Respondent-Employer Henriksen, Inc., d/b/a GibsonDiscount Center,is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Respondent Employer is,and at all times material hasbeen, an employer within the meaning of Section 2(2) of theAct.3.Retail,Wholesale and Department Store Union, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.4. By discriminatorily discharging Violet Smith and impos-ingmore onerous conditions of employment on MaggieMcDaniel,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.5.By interfering with, restraining, and coercing employeesin the exercise of rights guaranteed in Section7 of the Act,Respondent has engaged in unfair labor practices within themeaning of Section8(a)(1) of the Act.6.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.7.The respective heads of Respondent's merchandisingdepartments are supervisors within the meaning of Section2(11) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclu-sions of law, and upon the entire record in this case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, Respondent,Henriksen,Inc., d/b/a Gib-son Discount Center,its officers,agents, successors,and as-signs, shall:1.Cease and desist from:(a) Discharging employees, or imposing more onerous con-ditions of employment on them,because of membership in,or activities on behalf of, Retail,Wholesale and DepartmentStore Union,AFL-CIO,or any other labor organization.(b) Causing special investigations to be made of employees'work because they join or assist the Union or any other labororganization, or for the purpose of finding a pretextualground to discharge such employees discriminatorily.(c) Threatening to bear a grudge against employees who donot renounce the Union, or to withhold from such employeesassistance or privileges with respect to working conditions ortenure of employment which it would normally grant.(d) Threatening to close its store, to cause employees tolose their jobs, to cut their hours, or to deny them time offor other privileges, or to visit any other reprisals upon them,if they persist in adhering to or assisting the Union or if theychoose the Union as their representative for collective bar-gaining.(e) Informing employees that, if they select the Union orany other labor organization as their bargaining representa-tive,Respondent would not bargain in good faith, or that itwould dictate terms and conditions of employment withoutsuch bargaining.(f)Threatening employees with respect to their jobs byconveying an impression of hostility toward them becausethey support or join the Union or any other labor organiza-tion.(g) Vilifying employees because they support the Union orany other labor organization.(h) Placing employees in fear of retaliatory action by in-forming them that it is engaging in surveillance of their unionactivities, or otherwise seeking to ascertain the identity ofunion supporters.(i) In any othermanner interferingwith,restraining, orcoercing employees in the exercise of their rights guaranteedin Section7 of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) Offer Violet Smith immediate and full reinstatement toher former job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to her seniorityand other rights and privileges.(b)Make Violet Smith whole for any loss of earnings whichshe may have sufferedas a resultof the discriminationagainsther, with interest at 6 percent, in the manner described insection VI of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying,all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other data necessary to ana-lyze and compute the backpay required by this Order.(d) Expunge from the personnel record of Violet Smith andfrom all other records of Respondent the reports of Hopper& Hawkins made on December17, 1969,and all notationsreferring thereto.(e) Inform Maggie McDaniel that Respondent will notimpose more onerous conditions of work upon her becauseshe joined or assisted the Union than would normally havebeen imposed.(f) Post in its offices and store in Port Arthur, Texas, copiesof the attached notice marked "Appendix."2' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 23, shall, after being duly signed by a representative, be's In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations,automati-cally become the findings, conclusions, decision and order of the Board, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a judgment of the United States Courtof Appeals, the words in the notice reading, "Posted by Order of the Na-tional Labor Relations Board," shall be changed to read, "Posted Pursuantto a Judgment of a United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." GIBSON DISCOUNT CENTER637posted immediately upon receipt thereof and be maintainedIT IS FURTHER RECOMMENDED that the complaint be dis-by it for 60 consecutive days thereafter, in conspicuousmissed insofar as it alleges unfair labor practices not specifi-places, including all places where notices to employees arecally found in this Decision.customarily posted. Reasonable steps shall be taken to ensurethat said notices are not altered, defaced, or covered by anyother material.29In the event that this Recommended Order is adopted by the Board,(g) Notify said Regional Director for Region 23, in writing,this provision shall be modified to read. "Notify said Regional Director forwithin 20 days from the receipt of this Recommended Order,Region 23, in writing, within 10 days from the date of this Order, what stepswhat steps Respondent has taken to comply herewith.29Respondent has taken to comply herewith